Exhibit 99.1 COPANO ENERGY, L.L.C. NON-EXECUTIVE DIRECTOR COMPENSATION* CASH COMPENSATION ANNUAL RETAINER (CHAIRMAN) ANNUAL RETAINER (CHAIRMAN) MEETING FEES BOARD OF DIRECTORS NONE AUDIT COMMITTEE COMPENSATION COMMITTEE NONE CONFLICTS COMMITTEE NONE NOMINATING AND GOVERNANCE COMMITTEE NONE EQUITY COMPENSATION FOR ALL NON-EXECUTIVE DIRECTORS: § Annual grant of 3,000 Restricted Units made prospectively in November of each year, with the annual award for any new Director made upon election and pro-rated based on the number of months during which he or she will serve for the period from the date of election through October 31. Award granted upon election as a Director. § Annual grants to existing Directors vest in equal one-third increments over three years on November 16 of each year. An initial grant to a new Director vests in equal one-third increments over three years on anniversary of grant date ANNUAL RETAINER FOR CHAIRMAN OF THE BOARD: § Award is effective January 1 of each year, in payment of services for that year § Settled with unit awards under Copano Energy, L.L.C. Long-Term Incentive Plan § Number of units to be awarded is determined by dividing (a) the amount of the retainer payment, by (b) the “fair market value” of a common unit on the trading day preceding the date the award is effective. *Effective November 14, 2012
